1. It is not necessary to except to findings of fact, or refusals to pass upon them. Any question as to the necessity of, or propriety of passing upon the latter is to be determined upon an application to have such facts as are material, and upon which there is any evidence, passed upon by the judge, in settling the case.2. Exceptions to conclusions of law must he served within the time fixed by the Code, otherwise they are too late; unless included in a case served within that time. An extension of time to make a case, alone, does not extend the time to take exceptions also, beyond the time so fixed.8. A general statement at the end of the conclusions of law in the case, that the party excepted to each of them separately, is all that is necessary.